941 A.2d 1257 (2008)
SOUTHEASTERN PENNSYLVANIA TRANSPORTATION ASSOCIATION, Respondent,
v.
TRANSPORT WORKERS UNION OF AMERICA, LOCAL 290, Petitioner.
No. 512 EAL 2005.
Supreme Court of Pennsylvania.
January 4, 2008.

ORDER
PER CURIAM.
AND NOW, this 4th day of January, 2008, the Petition for Allowance of Appeal is GRANTED. The order of the Commonwealth Court is REVERSED. The matter is REMANDED to the Commonwealth Court to remand to the Court of Common Pleas of Philadelphia County for consideration of Westmoreland Intermediate Unit # 7 v. Westmoreland Intermediate Unit # 7 Classroom Assistants Educational *1258 Support Personnel Association, PSEA/NEA, 939 A.2d 855 (2007).